Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The independent claims 1, 10 and 18, as amended recite, receiving access to a messaging system of a healthcare provider. 
The specification discloses (in the background) that the various healthcare services, providers and stakeholders have been implementing processes and methods to ensure that handling and communication of patient information are secure and … defines standard protocol for secure messaging by email (see [0004]-[0008]). Further, the specification discloses that the management system can provide the GUI to the patients computing device in response to determining that a provider … has been denied permission to share or access the patient’s health information, such as a query to from a health organization computing device ([0095]).
Examiner, however could not find support for receiving access to a messaging system of a healthcare provider.
 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to providing liability insurance to health care provider for violating patient privacy policy. 
Claims 1-18 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., device (article of manufacture comprising of) and system) and process (i.e., a method). 
 Although claims 1-18 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1, 10 and 18 recite receiving access, analyzing security measure, determining if a system meets a standard, determining number of security, calculating level of liability and displaying the level of liability. 
The limitation of receiving analyzing, calculating and displaying covers Certain Method of Organizing Human activity” but for the recitation of generic computer components. That is, other than a processor in claims 1 (in the preamble), 10 and 18, nothing in the claims element precludes the step from practically been commercial or legal interaction including agreements in the form of contracts, legal obligations, i.e., to calculate level of liability based on the security measures, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Under Step 2A, Prong two: 

If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor (in claims 10 and 18) for receiving, determining, calculating and displaying. The claims as a whole merely describe how to generally apply the concept of determining cost for providing liability insurance. The processor (computer) in the steps are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of determining and calculating. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a processor. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. Receiving data, performing data analysis and making a determination or calculation is a very well understood, routine and conventional computer task activity. It represents insignificant extra solution activity. Mere data-gathering step[s] cannot make an otherwise nonstaturory claim statutory In re buySAFE, Inc. v. Google, Inc., 765 F.3d 1350,1355,112 USPQ2d 1093,1096 (Fed. Cir. 2014).  As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-9 and 11-17 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-9 and 11-18, are patent ineligible. Hence, claims 1-18 are not patent eligible.

Response to Arguments
Applicant's arguments filed 4/18/22 have been fully considered but they are not persuasive.  
Regarding the argument that the receiving access to a messaging system recites a particular machine (i.e. messaging system), … to effect an improvement to the technical field of secure messaging by email. However, applicant’s claimed invention is associated with providing liability insurance, not improvement to secure messaging. Further, the pages cited by applicant is disclosed in the background of applicant’s specification, which indicates that the Health information Service Provider (HISP) and the protocol for secure messaging by email was well established. Applicant’s specification discloses that the health organization computing system, and the provider computing device may be any type or form of computing device. Thus, receiving access to a messaging system is simply performed by a general-purpose computer, and therefore, the claim does not improve computer technology, or other technology, because any improvement recited by the claims concerns improvement to the process of providing liability insurance to healthcare providers. 
Regarding applicant’s argument, the additional elements of calculating the level of liability… is a step that falls within the abstract idea. Not only the step is certain method of organizing activity, it can also be performed by human. The method has no other meaningful limitations and thus merely recites instructions to execute the recited judicial exception on a computer which is used merely as a tool. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688